DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more temperature control units”, “cooling unit”, “a heating unit, and “remote computing device” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the corresponding structures are:
“one or more temperature control units” is one or more temperature control packs 130/230 in paragraphs 0019 and 0033,
“cooling unit” is/are one of or both an ice pack and cold pack in paragraph 0024, and a cooling cell/pack 242 in paragraphs 0037-0040 and 0068;
“heating unit” is/are one of or both a hot pack in paragraph 0024, and a heating cell 252 in paragraphs 0044 and 0068; and
 “remote computing device” in claim 8 is a computer or equivalent structures listed in paragraph 0083.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12, 14, 17-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites, “wherein the remote computing device is configured to receive location information for the container and identify a geographic area corresponding to the received location, and wherein the control circuit is configured to activate one or more temperature control units based on environmental conditions at the identified geographic area”.
Paragraph 0053 of the specification discloses that communication port 265 receive a location signal from a device, facility; or a location sensing module, using GPS, triangulation, Wi-Fi, cellular, Bluetooth, etc. The processor 264 can use this information to determine whether to increase frequency of temperature measurements, reduce frequency of temperature measurements, to expand or contract the set temperature range, and the like.
However, the communication port 265 is not the claimed “remote computing device”. As shown in Fig. 2D, the communication port 265 is located in the control circuitry 260 (or 460 in Fig. 4), and the control circuitry 260 or 460 is further located inside a temperature control pack 430. Paragraph 0057 further discloses “the communications port 265 in order to communication the temperature of the item 120 and/or alarm conditions within the container to a remote computing device”, but fails to disclose that the remote computing device receive the location from the communication port 265 or the control circuitry 260.
Thus, the claimed subject matter above was not described in the specification and thus fails to comply with the written description requirement.
The claims 9-12, 14, 17-19 and 21 are also rejected due to their dependency of claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12, 14, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) and Saenz (US PGPub No. 2013/0271290).
Regarding claim 8, Duval discloses a temperature control system comprising:
a container (in food or beverage containers, col. 7, lines 1-6) configured to receive an item (food or beverage),
one or more temperature control units (enclosure 10 having compartments 20 with material 50 and activator 60 to perform endothermic or exothermic reaction when mixed, Fig. 1 and col. 9, lines 4-6) disposed within the container (the enclosure 10 transfer the heat through conduction. When enclosure 10 is used with container, the enclosure 10 may be provided over external surface or interior of the container for heat conduction of the food or beverage);
a control circuit (circuit board 89) in electrical communication with the one or more temperature control units (the circuit board 89 and the bimetallic elements 35 are electrically connected see col. 9), the control circuit comprising: a temperature sensor (thermistor 81);
a processor (comparator 86 and sequencer 83, Fig. 8, that calculates temperature difference, col. 9) in electrical communication with the temperature sensor (on circuit board 89); and
a switch (operational amplifier 85) in electrical communication with the processor (on circuit board 89) and in electrical communication with the one or more temperature control units (that sends a current to the bimetal element 35, col. 9, lines 48-50); and
wherein the processor is configured to send an activate signal to the one or more temperature control units via the switch based on an input from the temperature sensor to maintain temperature of the item within a specified range (col. 9, lines 44-50).
Duval fails to disclose the one or more temperature control units comprising a cooling unit and a heating unit; 
a communication circuit in electrical communication with the processor, the communications circuit configured to communicate with a remote computing device;
wherein the remote computing device is configured to receive location information for the container and identify a geographic area corresponding to the received location; and
wherein the control circuit is configured to activate one or more temperature control units based on environmental conditions in the identified geographic area.
Farrar discloses wherein the one or more temperature control units comprises a cooling unit (cold phase change plate 112, the plate 112 is a package of cold phase change material, see paragraph 0042) and a heating unit (warm phase change plate 212, see Fig. 2, the plate 212 is a package of warm phase change material, see paragraph 0042). Farrar also discloses a container may be exposed to various ambient conditions outside an allowable product range. Temperatures outside of the allowable product temperature range may reducing the efficacy and/or shelf life of a pharmaceutical product (paragraphs 0039-0040 of Farrar).
Therefore, when the enclosure 10 is used in a container in Duval, it would have been obvious to one of ordinary before the effective filing date of the claimed invention to have provided the one or more temperature control units comprises a cooling unit and a heating unit (i.e. plurality of heating or cooling enclosures 10 in the container, or heating/cooling sections in the single enclosure 10) in Duval as taught by Farrar in order to precisely maintain the temperature in the container for temperature sensitive products.
Saenz discloses wherein the control circuit (Fig. 4) further comprises a communication port (GPS transceiver 440) in electrical communication with the processor (CPU 410), the communication port configured to communicate with a remote computing device (remote device 150, see Fig. 1); and
wherein the remote computing device (remote device 150) is configured to receive location information for the container (“The location of a container is determined by a GPS-receiver”, and “container's coordinates … are transmitted … to which a remote central station or another remote computer is connected”, see paragraph 0059 of Saenz) and identify a geographic area corresponding to the received location (“… determine the exact position of the reefer on the vessel, which is displayed … on a remote device 150 on the vessel”, paragraph 0063), and
wherein the control circuit is configured to activate one or more temperature control units (refrigeration unit 120 changes reefer parameters in step 730, Fig. 7) based on environmental conditions at the received location information in the identified geographic area (the change of reefer parameters in step 730 is based on received microenvironment data that are transmitted to remote device 150 in steps 710 and 720, see Fig. 7 and paragraph 0064. Also, in paragraph 0059, “The container's coordinates, as well as the data on temperature in the container and other parameters of the cargo compartment are transmitted … to which a remote central station or another remote computer is connected”. In paragraph 0070, “The system 100 provides continuous remote monitoring and controlling of environmental-control transport throughout entire transport period for detecting and correcting failures of self-controlling system, and to introduce, control parameters based on cargo conditions, location, and user's knowledge”. Therefore, the data sent in step 710 is the microenvironment data at the detected location which is received in the remote device 150, and the change of the reefer parameters is done based on the microenvironment data at the location received).
According to teachings of Saenz, the circuit board 89 may include a component that can receive location information and a remote device that can send or receive parameters of the enclosures 10 including temperature range and sensor measurements in Duval’s enclosures 10, and remotely activate the enclosures based on the detected location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the control circuit further comprises a communication port in electrical communication with the processor, the communication port configured to communicate with a remote computing device; and wherein the communication port is configured to receive location information for the container, and wherein the communication port is configured to activate one or more temperature control units based on the received location information in Duval as taught by Saenz in order to provide precise temperature control to increase shelf life of the commodity (paragraph 0020 of Saenz).
Regarding claim 9, Duval as modified further discloses wherein the one or more temperature control units comprises a plurality of cooling packs (the enclosure 10 has a pair of compartments 20 having material 50 and activator 60 that may perform endothermic reaction for cooling, col. 9, lines 4-6) and a plurality of insulating layers (seals 16 that keep the compartments 20 separated) disposed therebetween.
Regarding claim 10, Duval as modified further discloses wherein the one or more temperature control units comprises a plurality of heating packs (the enclosure 10 has a pair of compartments 20 having material 50 and activator 60 that may perform exothermic reaction for heating, col. 9, lines 4-6) and a plurality of insulating layers (seals 16 that keep the compartments 20 separated) disposed therebetween.
Regarding claim 11, Duval as modified further discloses wherein the switch (85) is in individual electrical communication with each of the plurality of cooling packs and is configured to individually activate each of the plurality of cooling packs upon activate signals from the processor (the two bimetallic elements 35 can be individually activated).
Regarding claim 12, Duval as modified further discloses wherein the processor is configured to send sequential activate signals to the plurality of cooling packs based on input from the temperature sensor (the sequencer 83 directs the opening of further bimetallic elements 35 when the temperature is not satisfied, col. 9, lines 63-67).
Regarding claim 14, Duval as modified further discloses wherein the one or more temperature control units comprises a plurality of cooling packs (compartments 20 having material 50 and activator 60 for endothermic reaction) are arranged circumferentially around the switch (the compartments 20 are arranged circumferentially around operational amplifier 85 on circuit board 89 in the center of Fig. 1), each of the plurality of cooling packs comprising:
a reservoir (a space with materials 50 and 60 filled) comprising:
a first compartment (in 60) containing a first component (activator 60);
a second compartment (in 50) containing a second component (material 50); and
a barrier (gate 30, in Figs. 2 and 3) separating the first compartment from the second compartment; and
an electrical actuator (bimetallic elements 35) configured to receive an electrical signal (opening signal) from the switch (85) and to apply the electrical signal to the barrier (that signal is applied and opens gate 30) of a first one of the plurality of cooling packs (50/60 pair on left, the bimetallic element 35 is opened when an electric current is applied, col. 9, lines 48-50) and to subsequently apply the electrical signal to a barrier of a second one of the plurality of cooling packs (50/60 pair on right, and the control directs the opening of further bimetallic elements 35 to satisfy temperature requirement, col. 9, lines 63-67), wherein the first one of the plurality of cooling packs (50/60 pair on left) is located opposite the second one of the plurality of cooling packs (50/60 pair on right); and
wherein the barrier, upon application of the electrical signal, becomes permeable to the first component (the gate 30 is opened and to allow activator 60 passes through, see col. 9, lines 50-57), wherein the first component (60) comes into contact with the second component (50), and wherein the first component and the second component react in an endothermic reaction (the material 50 and activator are mixed thorough the tube 32 opening to react in an endothermic reaction).
Regarding claim 17, Duval as modified further discloses wherein the communications port is further configured to receive a signal from the remote computing device and to communicate the signal to the processor (through “Network”, Fig. 1 of Saenz), the signal comprising instructions and the specified temperature range for maintaining the temperature of the item (the modification of Duval in view of Saenz sends or receives the temperature set point of the enclosure in the remote device).
Regarding claim 18, Duval as modified further discloses wherein the communications port is configured to receive a temperature signal from the temperature sensor and to broadcast the temperature signal to the remote computing device (the modification of Duval in view of Saenz can send the received temperature measurements in the enclosures to a remote device).
Regarding claim 19, Duval as modified further discloses wherein the broadcast temperature signal comprises a temperature alert (the temperature measurements shown in the remote device) based on the temperature trend of the item and the specified temperature range (the shown temperature in the remote device reflects the temperature trend of the enclosure 10 and indicates if the temperature is outside the temperature range).
Regarding claim 21, Duval as modified further fails to disclose wherein the control circuit is further configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information.
Saenz further discloses wherein the control circuit is further configured to change a frequency of temperature measurements or change the specified temperature range based on the identified geographic area (see paragraph 0070, “The system 100 provides continuous remote monitoring and controlling of environmental-control transport throughout entire transport period … and to introduce, control parameters based on cargo conditions, location, and user’s knowledge”. The system 100 has remote devices that are capable of determining environmental-control parameters and may affect period of monitoring of cargo’s parameters, see paragraph 0071, and the controlling and monitoring of the cargo includes temperature, see paragraph 0059. Therefore, Saenz discloses “to change a frequency of temperature measurements based on the identified geographic area” in the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the control circuit is further configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information in Duval as taught by Saenz in order to provide precise temperature control to increase shelf life of the commodity (paragraph 0020 of Saenz).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) and Saenz (US PGPub No. 2013/0271290) as applied to claim 8 above, and further in view of Forster (WO 2014/207250 A1).
Regarding claim 15, Duval as modified further discloses wherein at least one of the plurality of heating packs (a pair of compartments 20 having material 50 and activator 60 for exothermic reaction) comprises:
a reservoir (a space with materials 50 and 60 filled) having an actuator (gate 30) and solution therein (materials 50 and 60), wherein the actuator is deformable upon application of an electrical signal (gate 30 is opened when the bimetallic elements 35 is heated by electric current from the operational amplifier 85);
an electrical node (bimetallic elements 35, a terminal of the electrical connection) configured to receive an electrical signal from the switch (85) and to apply the electrical signal to the actuator (opening signal is applied and opens gate 30); and
wherein the actuator, upon application of the electrical signal, physically deforms (the gate is opened when the bimetallic element 35 is bent).
Duval fails to explicitly disclose initiating crystallization of the solution in an exothermic reaction.
Forster discloses sodium acetate trihydrate is a heat source material, and the mixture of sodium acetate trihydrate in a solid form and a sodium acetate trihydrate in an unstable liquid form will cause the crystallization of the material and releases heat (page 5, lines 11-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the material that initiate crystallization of the solution in an exothermic reaction in Duvel as taught by Forster since the sodium acetate trihydrate material is stable at room temperature and non-hazardous (page 4, lines 20-30 of Foster).
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Saenz fails to disclose limitation where the control circuit/remote computing device is configured to activate one or more temperature control units based on environmental conditions at the received location/identified geographical area in claim 8, paragraph 0070 of Saenz discloses that the system 100 introduce control parameters based on cargo conditions, location and user’s knowledge. Saenz’s disclosure of the system 100 includes gathering temperature and location data in a cargo container (see paragraph 0062, 0064 and Fig. 7, step 710) and transmitting them to a remote device 150 (step 720). Then, the remote device modifies the microenvironment or introduce control parameters (step 730). Therefore, it is evident that the remote device 150 introduce control parameters (activate the refrigeration unit 120 connected to the module device 140 increase/decrease temperature in the cargo container) based on the identified geographical area which is displayed in the remote device 150.
In response to applicant’s argument that Saenz fails to disclose that the control circuit is configured to change the frequency of temperature measurements, it is noted that the context of paragraphs 0059, 0070 and 0071 in Saenz is relied upon for the rejection basis in claim 1. Specifically, Saenz discloses controlling and monitoring of the cargo includes temperature (paragraph 0059), the system introduces control parameters based on cargo conditions, locations and user’s knowledge (see paragraph 0070), and the system has remote devices that are capable of determining environmental-control parameters based on continuous cargo condition data (that includes location, see above), and may affect a period of monitoring of the cargo's parameters (i.e. change the frequency of temperature measurements) based on continuous cargo condition data (see paragraph 0071, and the cargo condition data includes location as in paragraph 0070). Thus, it is concluded that such teachings in Saenz meets the limitations in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763